Citation Nr: 1105971	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured tailbone.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to November 
1960 and from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have residuals of an in-service tailbone 
fracture.

2.  The Veteran's current low back condition developed many years 
after discharge from service and is unrelated to service, 
including the back injury that the Veteran experienced during his 
first period of service, which resolved without any residual 
disability.


CONCLUSIONS OF LAW

1.  A fractured tailbone was not incurred in or aggravated during 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic low back condition was not incurred in or 
aggravated during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In August 2008, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claims and the relative duties upon himself and 
VA in developing his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The August 2008 letter advised him of the bases 
for assigning ratings and effective dates if service connection 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and private 
medical records.  The Veteran has been provided a VA medical 
examination.  The Veteran has submitted private medical opinions 
in support of his claims.  On his September 2009 substantive 
appeal the Veteran stated that private medical records from when 
he was younger have been destroyed.  The Veteran has not 
asserted, and the record does not indicate, that there are any 
additional pertinent records obtainable.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

On preinduction examination in April 1958 the Veteran reported 
that he had injured his back one year earlier playing football.  
The summary of defects included chronic low back syndrome.  

On induction examination in October 1958 the summary of defects 
included low back syndrome, not considered disabling.  The 
Veteran was provided an orthopedic examination.  The Veteran 
reported that he injured his back while playing football in 1957.  
He complained of low back pain with prolonged walking or 
standing, and with heavy lifting.  The examiner stated that the 
X-rays were negative, and that there was no muscle spasm or 
limitation of motion in the back.  He opined that the Veteran had 
no orthopedic condition.  He stated that from an orthopedic 
standpoint there was no reason the Veteran should not do full 
duty.

A December 1958 service treatment record notes that the Veteran 
had fallen on the steps that day and had pain in the right sacro 
iliac area.  The impression was possible ligamentic-muscle 
strain.  The Veteran was given physical therapy to treat his 
back.  

A December 1958 X-ray report noted suggestion of a very limited 
fracture of the 4th sacrum.  The report notes that the details of 
the X-rays were somewhat obscured.  A March 1959 service 
treatment record noted the Veteran to have chronic back strain.   
Authorization for additional X-rays in March 1959 noted that 
previous X-rays had revealed a questionable fracture of the 4th 
sacral intervertebral ridge on the right.  The March 1959 X-rays 
of the lumbosacral spine were normal.  

The Veteran submitted copies of letters that he wrote to his wife 
in December 1958.  In the letters he mentioned that he had fallen 
on ice and injured his back.

In August 1960, the Veteran was provided an examination for 
separation from his first period of service.  The Veteran 
reported a painful back ever since a back injury 31/2 years 
previously.  The summary of defects and diagnoses included 
chronic low back syndrome.

In October 1961, on examination for induction into his second 
period of service, the Veteran made no back complaints and the 
examiner found no back disability.

A February 1962 service treatment record notes low back ache.

In June 1962, the Veteran was examined for discharge from his 
second period of service.  The Veteran reported numerous physical 
complaints including complaints regarding his knees, right great 
toe, and right shoulder, but none regarding his back.  The June 
1962 separation examination report contains a diagnosis of 
sprained right shoulder, but reveals no low back complaints or 
findings.

In an October 2008 letter, the Veteran's private physician noted 
that he had seen the Veteran regarding an injury he sustained 
when he was in service in December 1958.  The Veteran reported 
that he had had a coccyx fracture.  The Veteran reported 
continued back pain, leg pain, and pain with prolonged sitting as 
he had gotten older.  The private physician stated that it was 
very conceivable that the Veteran's symptoms and problems can be 
traced back to his traumatic injury to the back (during service).  

In a February 2009 letter, another private physician reported 
that he had reviewed the Veteran's service-connected injuries 
from 1958.  He noted that the Veteran had documented low back 
pain syndrome and a sacral injury from that date.  

The Veteran was provided a VA medical examination in August 2009.  
The diagnoses were age-related disc space narrowing and 
spondylosis of the lumbar spine.  The examiner opined that the 
Veteran's current spine condition is not caused by, or secondary 
to, military service, nor was it caused by or aggravated by 
military service.  He further opined that the Veteran's claim of 
fracture of the sacral ridge did not result in any of the 
Veteran's current complaints related to the spine.  

The VA examiner pointed out that the Veteran was 73 years old and 
weighed 383 pounds.  The Veteran's discharge weight from service 
had been 198 pounds.  He noted that the Veteran's X-rays of the 
lumbar spine taken in March 1959 were normal.  Previous X-rays 
taken in December 1958 showed possible old fracture of the sacral 
ridge.  The Veteran's discharge physical did not find any 
abnormality or anything wrong with the spine.  The Veteran was 
cleared by an orthopedic specialist.  The examiner noted that he 
had reviewed the letters in the claims file from the private 
medical doctors that suggest that the current back condition is 
related to the long-ago injury.  He disagreed with their 
findings.  It was his finding that the spine condition was 
related to the Veteran's excessive weight and the aging process, 
especially in view of the fact that the Veteran was found to have 
a normal spine examination on exit from the military, and the 
Veteran did not complain or seek any treatment of any claimed 
spine condition shortly after leaving the service.  

In this case although there is documentation that the Veteran had 
a preservice back injury, he was provided an orthopedic 
examination of the back upon entry to service and found to be fit 
for service.  Consequently, the Board finds that the Veteran did 
not have a pre-existing back disability on entry to service.

A.  Fractured Tailbone

The Board finds that the Veteran did not fracture his tailbone 
during service.  The record does show that the Veteran fell and 
injured his back in December 1958 and that X-rays at that time 
indicated a possible fracture of the 4th sacral intervertebral 
ridge on the right.  A review of the December 1958 X-ray report, 
however, reveals that the details of the December 1958 X-rays 
were somewhat obscured.  When spinal X-rays were again taken in 
March 1959, no fracture was found.  In light of the December 1958 
X-rays' being of low quality, in light of the notation of a 
vertebral fracture in the December 1958 report only being noted 
as a possibility, and in light of the March 1959 X-rays' showing 
no fracture whatsoever, the Board finds that the Veteran did not 
actually experience a spinal fracture in December 1958.  The 
Board further notes that VA X-rays in August 2009 revealed no 
residuals of a vertebral fracture.  As the preponderance of the 
evidence shows that the Veteran did not fracture a vertebra 
during service and shows that he currently has no evidence of a 
fractured vertebra or residuals of such, service connection for 
residuals of a fractured tailbone is not warranted.

B.  Low Back Condition

The record clearly shows that the Veteran injured his low back 
during his first period of service and that he had many 
complaints of back pain during his first period of service.  
Additionally, when examined in August 1960 for discharge from his 
first period of service the diagnoses included chronic low back 
syndrome.  The diagnosis of a chronic back disability in August 
1960, the Veteran's current assertions that he has had constant 
back pain since the December 1958 injury, and the October 2008 
and February 2009 private medical opinions all provide support to 
the Veteran's claim that he has a current low back disability due 
to service.

Notwithstanding all the evidence in support of the Veteran's 
claim, the Board finds that the Veteran's current low back 
disability is unrelated to his periods of service.

The Board does not find the Veteran's claims that he has had 
constant back pain since his December 1958 back injury to be 
credible.  In particular, the Veteran filled out a report of 
medical history in June 1962.  At that time he listed a number of 
physical problems, including with his knees, big toe and right 
shoulder.  He made no mention of a back problem.  This indicates 
that the Veteran has not had a chronic back disability ever since 
the December 1958 back injury.  Furthermore, the lack of any 
post-service medical records documenting back complaints for more 
than 40 years after discharge from service also weighs against 
the Veteran's credibility.  In light of the Board's finding that 
the Veteran's statements regarding continuous back pain since the 
in-service injury are not credible, these statements do not 
provide support for the Veteran's claim.

Additionally the Board does not find the October 2008 and 
February 2009 medical statements in support of the Veteran's 
claim to carry much probative weight.  The October 2008 physician 
statement provided little support to the Veteran's claim, he did 
not opine that the Veteran's current back disability was related 
to the in-service injury, he merely stated that it was 
conceivable that the Veteran's current symptoms could be traced 
back to his in-service injury.  Although the Board has carefully 
considered this evidence, it is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus).

Furthermore, the February 2009 physician stated that the Veteran 
had documented low back pain dating from 1958.  This is contrary 
to the record which shows that the Veteran had no back complaints 
on the June 1962 discharge examination report and shows no 
documentation of back pain for many years following service.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described).  As the February 2009 physician's 
statement is contradicted by the record, it is of no probative 
value.

The Board finds that the most probative medical evidence is the 
August 2009 VA examination report.  This report shows a detailed 
and accurate review of the Veteran's medical history.  
Furthermore, the VA examiner provided detailed reasons and bases 
for his opinion that the Veteran's current back disability is 
unrelated to service.  The August 2009 VA examiner noted that the 
Veteran was found to have a normal spine on discharge from 
service and that there were no complaints or treatment for the 
spine soon after discharge from service.  The August 2009 VA 
examiner also pointed out that the Veteran's current back 
disability is attributable to post service factors, namely the 
Veteran's age and his excessive weight.  In this case the 2009 VA 
examiner provided the most articulate, well reasoned opinions 
that are supported by the facts in this case.  Consequently, this 
opinion is considered to carry the most probative weight.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  As the most probative evidence reveals that the 
Veteran's current low back disability is unrelated to service, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim and that service connection for a low back 
condition is not warranted.


ORDER

Entitlement to service connection for residuals of a fractured 
tailbone is denied.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


